Citation Nr: 0718854	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), that denied entitlement to service 
connection for PTSD. 

In December 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing the veteran submitted 
additional evidence not previously considered by the RO but 
accompanied by a waiver of RO consideration.  Nevertheless, 
in view of the action taken below, initial consideration of 
this evidence by the RO should be undertaken. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

It is the veteran's contention that he suffers from PTSD 
related to his service aboard the USS Navasota during the 
periods of time that vessel was operating off the coast of 
Viet Nam between September 1965 and April 1966 and November 
1966 and May 1967. With respect to his stressors the veteran 
has consistently reported a number of traumatic events while 
serving aboard ship that he believes are responsible for his 
PTSD.  He asserts that he witnessed the crash of a helicopter 
ferrying crewmembers of the USS Navasota.  He testified that 
he watched the helicopter approaching his ship and then crash 
about 50 yards off the ship's bow into the ocean.  An article 
that appeared in a Navy magazine in October 1966 and 
submitted by the veteran reports that this incident occurred 
in February 1966.  The veteran also asserts that in early 
1966 (between January and April 1966) he saw the body of one 
of his shipmates who committed suicide by hanging himself on 
the fantail of the ship.  He reports that in late 1966 or 
early 1967 (between November 1966 and May 1967) he also saw 
the body of a shipmate who had died in the aviation gas pump 
room and temporarily placed in the ship's food locker for 
preservation.  He further relates a 72 hour search in the 
middle of 1966 (prior to May 1966) by his ship for one of his 
ship mates who had been lost overboard.  He also asserts 
witnessing several aircraft crashes during refueling 
operations with aircraft carriers.

Review of the record discloses that a VA physician's 
assistant has diagnosed the veteran in January 2005 and March 
2005 as suffering from PTSD.  In January 2006 the RO 
requested the Naval Historical Center search the deck logs 
for the USS Navasota from September 1965 to August 1967 in 
order to verify or confirm any records of helicopter crashes.  
In a response dated in May 2006 the RO was referred to the 
National Archives and Records Administration (NARA) as that 
organization was reported to have custody of ship's records 
prior to 1975.  In a letter dated in June 2006, NARA reported 
that an examination of the deck logs for the USS Navasota 
during the period "August - September 1967" disclosed no 
record reporting a helicopter crash.  Here the Board points 
out that information on file shows that the helicopter crash 
asserted by the veteran as one of his stressors occurred in 
February 1966.  It appears from the record that the dates 
used by NARA in its search resulted from a typographical 
error in a May 2006 request letter from the RO to NARA.  In 
any event a further attempt to obtain a review of the deck 
logs of the USS Navasota encompassing the periods between 
September 1965 and April 1966 and November 1966 and May 1967 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request the National Archives and 
Records Administration (NARA) or any other 
appropriate source conduct a search of the 
command history and deck logs of the USS 
Navasota for the alleged stressor events 
noted above and claimed by the veteran for 
the periods encompassing September 1965 to 
May 1967 and November 1966 to June 1967.
 
2.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  Inform 
the examiner that only the stressor(s) 
which have been verified may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis PTSD is deemed appropriate, the 
psychiatrist should specify whether the 
stressor(s) found to be established by the 
record were sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the verified in-service stressors.  A 
complete rational of any opinion expressed 
should be included in the examination 
report.

3.  Then, readjudicate the veteran's 
claim.  If the benefits sought are not 
granted, issue a supplemental statement of 
the case and allow an opportunity to 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


